FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

K.C., by and through Erica C., her        No. 12-16178
guardian; A.A., by and through
Stacey A., her guardian; M.C., by            D.C. No.
and through Laurie C., her guardian;      3:05-cv-04077-
K.F., by and through Sheree F., her           MMC
guardian; AMERICAN DIABETES
ASSOCIATION,
                Plaintiffs-Appellants,      OPINION

                  v.

TOM TORLAKSON, in his official
capacity as Superintendent of Public
Instruction for the State of
California,
                  Defendant-Appellee.

     Appeal from the United States District Court
        for the Northern District of California
  Maxine M. Chesney, Senior District Judge, Presiding

                 Argued and Submitted
       April 10, 2014—San Francisco, California

                  Filed August 11, 2014

     Before: John T. Noonan, Jacqueline H. Nguyen,
          and Paul J. Watford, Circuit Judges.

                Opinion by Judge Nguyen
2                      K.C. V. TORLAKSON

                           SUMMARY*


          Ancillary Jurisdiction / Attorneys’ Fees

    The panel reversed the district court’s denial, for lack of
jurisdiction, of plaintiffs’ motion for attorneys’ fees for
monitoring defendants’ compliance with a settlement
agreement in an action under the Americans with Disabilities
Act and other statutes concerning services for students with
diabetes in California public schools.

    The district court retained limited jurisdiction to enforce
the settlement agreement. Plaintiffs sought attorneys’ fees
after the court’s jurisdiction to enforce the settlement
agreement had expired under the terms of that agreement.
The panel held that the motion for attorneys’ fees did not seek
to enforce the settlement agreement; consequently, the
conclusion that the district court lacked ancillary jurisdiction
to enforce the settlement agreement was irrelevant. The panel
also held that the district court independently had ancillary
jurisdiction over the post-judgment attorneys’ fees dispute,
irrespective of the fact that the court’s jurisdiction to enforce
the settlement agreement had expired. The panel remanded
for the district court in its discretion to decide whether to
exercise ancillary jurisdiction over the motion for attorneys’
fees.




  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                    K.C. V. TORLAKSON                        3

                         COUNSEL

Donna Brorby (argued), Law Office of Donna Brorby, San
Francisco, California; Arlene B. Mayerson, Larisa M.
Cummings and Charlotte L. Lanvers, Disability Rights
Education and Defense Fund, Inc., Berkeley, California, for
Plaintiffs-Appellants.

Paul E. Lacy (argued), Deputy General Counsel, Amy Bisson
Holloway, General Counsel, Edmundo Aguilar, Assistant
General Counsel, and Ava C. Yajima, Deputy General
Counsel, California Department of Education, Sacramento,
California, for Defendants-Appellees.


                         OPINION

NGUYEN, Circuit Judge:

     The common-law doctrine of ancillary jurisdiction over
related claims, codified as part of a federal court’s
supplemental jurisdiction under 28 U.S.C. § 1367, is
generally well understood. Yet, as the Supreme Court
observed, the “doctrine of ancillary jurisdiction can hardly be
criticized for being overly rigid or precise,” because the more
obscure doctrine of ancillary jurisdiction over collateral
proceedings remains a matter of case law. Kokkonen v.
Guardian Life Ins. Co. of Am., 511 U.S. 375, 379 (1994); see
13 Charles Alan Wright et al., Federal Practice & Procedure
§ 3523 (3d ed.). The present appeal involves the
latter—ancillary jurisdiction over proceedings related to, but
technically separate from, a federal lawsuit. Under this
doctrine, a federal court may exercise ancillary jurisdiction
over collateral proceedings in two distinct contexts that are
4                    K.C. V. TORLAKSON

relevant here: to enforce a settlement agreement, and to
resolve an attorney’s fees dispute.

    Four juvenile plaintiffs, by and through their respective
guardians, and the American Diabetes Association
(collectively, “Plaintiffs”) filed a putative class action against
Jack O’Connell, in his official capacity as Superintendent of
Public Instruction for the State of California,1 the State Board
of Education and the California Department of Education
(collectively, “Defendants”). The parties eventually settled,
and the district court retained limited jurisdiction to enforce
their settlement agreement. After the court’s jurisdiction to
enforce the settlement agreement had expired under the terms
of that agreement, Plaintiffs filed a motion seeking attorneys’
fees for monitoring Defendants’ compliance with the
agreement. The district court denied the motion for lack of
jurisdiction on the ground that its jurisdiction to enforce the
settlement agreement had expired.

    On appeal, Plaintiffs’ argument is two-fold. First, they
argue that their motion for attorneys’ fees does not seek to
enforce the settlement agreement. Consequently, the
conclusion that the district court lacks ancillary jurisdiction
to enforce the settlement agreement is irrelevant. Second,
they argue that the district court independently has ancillary
jurisdiction over a post-judgment attorneys’ fees dispute,
irrespective of the fact that the court’s jurisdiction to enforce
the settlement agreement has expired. We agree. Therefore,
we reverse and remand.




     1
        Tom Torlakson subsequently replaced Jack O’Connell as
superintendent.
                       K.C. V. TORLAKSON                            5

                        BACKGROUND

    In October 2005, Plaintiffs filed a putative class action
alleging that Defendants failed to provide necessary services
for students with diabetes in California public schools.
Plaintiffs alleged violations of the Americans with
Disabilities Act (“ADA”), 42 U.S.C. § 12131 et seq., Section
504 of the Rehabilitation Act of 1973 (“Section 504”),
29 U.S.C. § 794, and the Individuals with Disabilities
Education Act (“IDEA”), 20 U.S.C. § 1400 et seq.

    In July 2007, the parties entered into a settlement
agreement, resolving Plaintiffs’ claims (the “Settlement
Agreement”). On August 8, 2007, “pursuant to the settlement
agreement between the parties, the terms of which [we]re
expressly incorporated [t]herein,” the district court entered an
order of dismissal with prejudice. Under the Settlement
Agreement, Plaintiffs’ attorneys were awarded $400,000 in
fees.2

    Under paragraph 14 of the Settlement Agreement, the
district court retained jurisdiction for two and one-half years
from the effective date of the Settlement Agreement, “solely
to rule on any motion filed pursuant either to Paragraph 1.b.
or to Paragraph 10, of [the Settlement Agreement].” The
district court found that the “effective date” of the Settlement
Agreement was July 24, 2007.

   On November 18, 2011, almost two years after the district
court’s jurisdiction to enforce the Settlement Agreement had


 2
   Separately, Plaintiffs’ pro bono co-counsel were awarded $30,000 in
costs, waiving a claim for potential attorneys’ fees in excess of
$1,800,000.
6                   K.C. V. TORLAKSON

expired, Plaintiffs filed a motion for an additional
$288,627.41 in attorneys’ fees, pursuant to the ADA,
42 U.S.C. § 12205, Section 504, 29 U.S.C. § 794a(b), and the
IDEA, 20 U.S.C. § 1415(i)(3)(B), “for their work monitoring
implementation of the settlement with the California
Department of Education in this matter.”

    On April 20, 2012, the district court denied Plaintiffs’
motion for lack of jurisdiction. The court ruled that the
Settlement Agreement limited the “time within which the
Court may entertain a motion for such fees,” and that the time
had expired. On May 15, 2012, Plaintiffs timely appealed.

                     JURISDICTION

    The district court had jurisdiction pursuant to 28 U.S.C.
§ 1331. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Cf. Balla v. Idaho, 677 F.3d 910, 915 (9th Cir. 2012)
(“Periodic fee awards for monitoring compliance with a final
judgment are appealable [under Section 1291] if the award
disposes of the attorneys’ fee issue for the work performed
during the time period covered by the award.”).

               STANDARDS OF REVIEW

    “A district court’s decision to deny attorney’s fees is
reviewed for an abuse of discretion.” United States v. One
1997 Toyota Land Cruiser, 248 F.3d 899, 903 (9th Cir. 2001).
“An abuse of discretion occurs if the district court based its
decision on an erroneous legal conclusion or a clearly
erroneous finding of fact.” Andrew v. Bowen, 837 F.2d 875,
877 (9th Cir. 1988). “Any elements of legal analysis and
statutory interpretation that figure in the district court’s
attorneys’ fees decision are reviewed de novo.” Barrios v.
                    K.C. V. TORLAKSON                        7

Cal. Interscholastic Fed’n, 277 F.3d 1128, 1133 (9th Cir.
2002). Here, “[t]he existence of subject matter jurisdiction is
a question of law that we review de novo.” Marin Gen. Hosp.
v. Modesto & Empire Traction Co., 581 F.3d 941, 944 (9th
Cir. 2009).

                       DISCUSSION

                               I

     The “doctrine of ancillary jurisdiction . . . recognizes
federal courts’ jurisdiction over some matters (otherwise
beyond their competence) that are incidental to other matters
properly before them.” Kokkonen, 511 U.S. at 378. Broadly
speaking, federal courts exercise ancillary jurisdiction “for
two separate, though sometimes related, purposes: (1) to
permit disposition by a single court of claims that are, in
varying respects and degrees, factually interdependent; and
(2) to enable a court to function successfully, that is, to
manage its proceedings, vindicate its authority, and effectuate
its decrees.” Id. at 379–80 (emphases added).

    The first and well-known purpose—ancillary jurisdiction
over factually interdependent claims—is codified as part of
28 U.S.C. § 1367. See Peacock v. Thomas, 516 U.S. 349, 354
n.5 (1996) (“Congress codified much of the common-law
doctrine of ancillary jurisdiction as part of ‘supplemental
jurisdiction’ in 28 U.S.C. § 1367.”). That purpose, however,
is not relevant here.

   This case instead involves the second, less common
purpose—ancillary jurisdiction over collateral proceedings.
Nat’l City Mortgage Co. v. Stephen, 647 F.3d 78, 85 (3d Cir.
2011) (“Ancillary jurisdiction is a common law doctrine that
8                    K.C. V. TORLAKSON

survived the codification of supplemental jurisdiction in
28 U.S.C. § 1367.”); see 13 Charles Alan Wright et al.,
Federal Practice & Procedure § 3523.2 (3d ed.)
(differentiating “supplemental jurisdiction over claims
asserted in federal court” from “jurisdiction over related
proceedings that are technically separate from the initial case
that invoked federal subject matter jurisdiction” (emphasis in
original)).

    As the Tenth Circuit has explained, this less common
exercise of non-statutory ancillary jurisdiction “rests on the
premise that a federal court acquires jurisdiction of a case or
controversy in its entirety. Incident to the disposition of the
principal issues before it, a court may decide collateral
matters necessary to render complete justice.” Jenkins v.
Weinshienk, 670 F.2d 915, 918 (10th Cir. 1982).

    In particular, this appeal turns on the distinction between
a court’s ancillary jurisdiction to enforce a settlement
agreement and its ancillary jurisdiction over collateral matters
such as an attorney’s fees dispute.

                              II

                               A

     We first address a court’s authority to enforce settlement
agreements. Federal courts “have no inherent power to
enforce settlement agreements entered into by parties
litigating before them.” Arata v. Nu Skin Int’l, Inc., 96 F.3d
1265, 1268 (9th Cir. 1996) (citing Kokkonen, 511 U.S. at
378). Rather, courts have ancillary jurisdiction to enforce a
settlement agreement only “if the parties’ obligation to
comply with the terms of the settlement agreement ha[s] been
                     K.C. V. TORLAKSON                         9

made part of the order of dismissal—either by separate
provision (such as a provision ‘retaining jurisdiction’ over the
settlement agreement) or by incorporating the terms of the
settlement agreement in the order.” Kokkonen, 511 U.S. at
381.

    In the event the settlement agreement is breached, the
court would have ancillary jurisdiction that arises from
breach of the court’s dismissal order. Id.; see also Alvarado
v. Table Mountain Rancheria, 509 F.3d 1008, 1017 (9th Cir.
2007) (stating that where “the dismissal order incorporates
the settlement terms, or the court has retained jurisdiction
over the settlement contract . . . . the party seeking
enforcement of the settlement agreement must allege a
violation of the settlement agreement in order to establish
ancillary jurisdiction” (citing Kokkonen, 511 U.S. at 381–82,
and O’Connor v. Colvin, 70 F.3d 530, 532 (9th Cir. 1995)).

                               B

    In this case, there is no dispute that the terms of the
parties’ Settlement Agreement “had been made part of the
order of dismissal . . . by incorporating the terms of the
settlement agreement in the order.” Kokkonen, 511 U.S. at
381. Further, the district court specifically retained
jurisdiction over the Settlement Agreement. Consequently,
any breach of the Settlement Agreement “would be a
violation of the order, and ancillary jurisdiction to enforce the
agreement would therefore exist.” Id.

   As the district court noted, the Settlement Agreement, and
the court’s order incorporating its terms, “limit[ed] the
Court’s exercise of that jurisdiction in both time and
manner.” The district court retained jurisdiction for two and
10                   K.C. V. TORLAKSON

one-half years from the effective date of the Settlement
Agreement—that is, until January 24, 2010—“solely to rule
on any motion filed pursuant either to Paragraph 1.b. or to
Paragraph 10, of [the Settlement Agreement].” Because
Plaintiffs’ motion for attorneys’ fees was filed well after that
date, and was not filed pursuant to either Paragraph 1.b. or
Paragraph 10, the district court correctly concluded that it has
no ancillary jurisdiction to enforce the parties’ Settlement
Agreement.

                              III

    That conclusion, however, does not end the matter. The
dispositive question is whether the court nevertheless has
ancillary jurisdiction over Plaintiffs’ motion for attorneys’
fees, even though it no longer has jurisdiction to enforce the
Settlement Agreement. To answer that question, we turn to
the case law regarding ancillary jurisdiction over a post-
judgment attorney’s fees dispute.

                               A

                               1

     There is no debate that a federal court properly may
exercise ancillary jurisdiction “over attorney fee disputes
collateral to the underlying litigation.” Fed. Sav. & Loan Ins.
Corp. v. Ferrante, 364 F.3d 1037, 1041 (9th Cir. 2004)
(citing cases); White v. N.H. Dep’t of Employment Sec.,
455 U.S. 445, 454 (1982) (discussing postjudgment motion in
which the plaintiff sought attorney’s fees, as the prevailing
party under 42 U.S.C. § 1988, four and one-half months after
the parties had signed a settlement agreement and the district
court had approved a consent decree); Sprague v. Ticonic
                     K.C. V. TORLAKSON                        11

Nat’l Bank, 307 U.S. 161, 164 (1939) (“Allowance of such
costs in appropriate situations is part of the historic equity
jurisdiction of the federal courts.”); Schmidt v. Zazzara,
544 F.2d 412, 414 (9th Cir. 1976) (quoting Sprague, 307 U.S.
at 164); Wright et al., supra, §3523.2 (“One of the best-
established uses of ancillary jurisdiction is over proceedings
concerning costs and attorney’s fees.”).

     Moreover, such ancillary jurisdiction exists even after the
underlying litigation has concluded. Cooter & Gell v.
Hartmarx Corp., 496 U.S. 384, 395 (1990). As the Supreme
Court explained, “motions for costs or attorney’s fees are
‘independent proceeding[s] supplemental to the original
proceeding and not a request for a modification of the original
decree.’” Id. (quoting Sprague, 307 U.S. at 170). “Thus,
even ‘years after the entry of a judgment on the merits’ a
federal court could consider an award of counsel fees.” Id. at
395–96 (quoting White, 455 U.S. 451 n.13); see also Zucker
v. Occidental Petroleum Corp., 192 F.3d 1323, 1329 (9th Cir.
1999) (“No Article III case or controversy is needed with
regard to attorneys’ fees . . . because they are but an ancillary
matter over which the district court retains equitable
jurisdiction even when the underlying case is moot.”); Reiser
v. Del Monte Props. Co., 605 F.2d 1135, 1140 (9th Cir. 1979)
(“[A]n attorneys’ fees question ancillary to the case survives
independently under the court’s equitable jurisdiction.”
(citing Schmidt, 544 F.2d at 414)); United States v. Ford,
650 F.2d 1141, 1143–44 (9th Cir. 1981) (same); Carter v.
Veterans Admin., 780 F.2d 1479, 1481 (9th Cir. 1986) (same
(citing Ford, 650 F.2d at 1143–44)).
12                   K.C. V. TORLAKSON

                               2

    Importantly, a district court’s ancillary jurisdiction over
an attorney’s fees dispute is inherent and broader than its
ancillary jurisdiction to enforce a settlement agreement. The
Second Circuit’s decision in In re Austrian & German Bank
Holocaust Litigation, 317 F.3d 91 (2d Cir. 2003), is
illustrative. There, the parties had settled a complicated class
action lawsuit and agreed that attorneys’ fees would be
awarded pursuant to the decision of two arbitrators. Id. at
92–97. Certain class members objected to the arbitrators’
eventual fee award. Id. at 96–97. The district court found
that it lacked jurisdiction and denied the petition for fee
forfeiture. Id. at 97. The Second Circuit affirmed on
different grounds, but disagreed on the jurisdictional
question. Id. at 92.

   In its discussion, the Second Circuit differentiated
between ancillary jurisdiction to enforce the agreement and
ancillary jurisdiction over the collateral fee dispute, stating:

           Appellees contend that the District Court
       lacked jurisdiction . . . because the
       Consolidated Complaint had been dismissed
       without any reservation of continuing court
       authority. They rely on [Kokkonen], which
       held that a district court lacks ancillary
       jurisdiction to enforce a settlement agreement
       after the underlying lawsuit has been
       dismissed unless the parties agree to such
       continuing authority or the court retains
       jurisdiction for such purpose. In Appellees’
       view, because the fees were provided pursuant
       to the German Compact, any review of fees
                      K.C. V. TORLAKSON                         13

        would constitute a review of the Compact,
        which would amount to an attempt to enforce
        a settlement in violation of Kokkonen.

            ....

            We disagree. [The objectors are] not
        seeking to implement any aspect of the
        German Compact or any of its constituent
        parts. [They are] not contending, as did the
        claimants in Kokkonen, that some provision of
        a settlement (here, the Compact or its
        components) obligates the Appellees to take
        the action [the objectors seek]. Rather, [the
        objectors] merely seek[] to adjudicate a
        lawyer’s entitlement to retain fees earned, at
        least in part, for services rendered in
        connection with a case within a district court’s
        jurisdiction.

Id. at 97–99 (citations omitted).

                                B

    Likewise, here, Plaintiffs are “not seeking to implement
any aspect” of the Settlement Agreement or “any of its
constituent parts.” Id. at 99. Nor are they “contending . . .
that some provision” of the Settlement Agreement or “its
components[] obligates” Defendants to pay attorneys’ fees for
the monitoring of post-settlement compliance. Id. Instead,
they argue that they are the “prevailing party” under the
relevant federal statutes—e.g., the ADA, Section 504, and the
IDEA—and seek to collect attorneys’ fees on this basis. As
such, the fact that the district court lacks ancillary jurisdiction
14                    K.C. V. TORLAKSON

to enforce the Settlement Agreement under Kokkonen is
irrelevant.

    The district court’s error was in failing to recognize the
distinction between ancillary jurisdiction to enforce a
settlement agreement and ancillary jurisdiction over an
attorney’s fees dispute. As discussed above, the district court
has broad, inherent authority over collateral matters such as
attorney’s fees, and such ancillary jurisdiction extends
beyond dismissal of the underlying lawsuit. See, e.g.,
Ferrante, 364 F.3d at 1041 (citing cases); Zucker, 192 F.3d
at 1329; see also In re Austrian & German Bank Holocaust
Litig., 317 F.3d at 98 (“Whenever a district court has federal
jurisdiction over a case, it retains ancillary jurisdiction after
dismissal to adjudicate collateral matters such as attorney’s
fees.” (discussing Cooter & Gell, 496 U.S. 384)).

    Consequently, while the Settlement Agreement (as
incorporated into the district court’s dismissal order) limited
the district court’s ancillary jurisdiction to enforce the terms
of the parties’ settlement, it did not affect the court’s ancillary
jurisdiction over an attorney’s fees dispute. Unlike its
ancillary jurisdiction to enforce the Settlement Agreement,
the court’s ancillary jurisdiction over Plaintiffs’ motion for
attorneys’ fees need not have been explicitly “retained.”

    In Schmidt, we rejected the defendant’s argument that the
district court had erred in “retaining jurisdiction over the
question of attorney’s fees after the consent judgment had
been entered.” 544 F.2d at 414. We reasoned that
“[a]llowance of attorney’s fees ‘is part of the historic equity
jurisdiction of the federal courts,’ and the district court could
properly retain jurisdiction to determine appropriate
attorney’s fees ancillary to the case.” Id. (citing Sprague,
                     K.C. V. TORLAKSON                        15

307 U.S. at 164). But neither Schmidt nor any other case
requires that a district court explicitly “retain” ancillary
jurisdiction to adjudicate a post-judgment motion for
attorney’s fees. See In re Austrian & German Bank
Holocaust Litig., 317 F.3d at 97–99 (concluding that the
district court had ancillary jurisdiction over the fee dispute
even though the complaint “had been dismissed without any
reservation of continuing court authority”); cf. Peacock, 516
U.S. at 356 (“We have reserved the use of ancillary
jurisdiction in subsequent proceedings for the exercise of a
federal court’s inherent power to enforce its judgments.”).
Similarly, Defendants have identified no authority for the
proposition that a district court’s dismissal order can divest
(or otherwise impose a time limit upon) the court’s inherent
jurisdiction over a collateral attorney’s fees dispute. See
Cooter & Gell, 496 U.S. at 396 (“Like the imposition of
costs, attorney’s fees, and contempt sanctions, the imposition
of a Rule 11 sanction is not a judgment on the merits of an
action. Rather, it requires the determination of a collateral
issue . . . . Such a determination may be made after the
principal suit has been terminated.”).

     It bears repeating that Plaintiffs are seeking attorneys’
fees pursuant to federal law. This is not an attorney-client fee
dispute that could be resolved in state court as a breach of
contract claim. As the Seventh Circuit has said, “[t]he
purpose of the ancillary jurisdiction of the federal courts . . .
is to enable a federal court to render a judgment that resolves
the entire case before it and to effectuate its judgment once it
has been rendered.” Shapo v. Engle, 463 F.3d 641, 644–45
(7th Cir. 2006). “It is not to enable a federal court to
encroach on the jurisdiction reserved to the states merely
because the parties would prefer to have a federal court
resolve their future disputes . . . .” Id. at 645.
16                   K.C. V. TORLAKSON

    Moreover, even assuming that Plaintiffs could recast their
motion as a claim for attorneys’ fees in a separate federal
lawsuit, it is not “necessary” for them to do so. Schmidt,
544 F.2d at 414 (citation and internal quotation marks
omitted). Requiring a separate lawsuit – that hypothetically
would invoke federal question jurisdiction – not only would
interfere with the district court’s powers to render a judgment
that resolves the entire case and to effectuate its judgment,
but also would harm judicial economy and efficiency.
Practically speaking, any such separate “attorneys’ fees only”
lawsuit likely would be referred to the district judge who
presided over the underlying lawsuit anyway.

    Thus, we hold that the district court has ancillary
jurisdiction over Plaintiffs’ motion for attorneys’ fees.

                              IV

     Our holding is limited to the jurisdictional question.
Whether Plaintiffs are entitled to attorneys’ fees is a question
for the district court on remand. See Reiser, 605 F.2d at 1140
(“We . . . express no opinion concerning the propriety of an
award in this case, a matter within the discretion of the trial
judge.”).

      Further, the exercise of ancillary jurisdiction over an
attorney’s fees dispute is discretionary. See In re Austrian &
German Bank Holocaust Litig., 317 F.3d at 101 (“We have
previously recognized that the existence of ancillary
jurisdiction to adjudicate a fee dispute after the dismissal of
a lawsuit calls for the sound exercise of a district court’s
discretion whether to entertain the merits of the dispute
. . . .”); cf. Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991)
                    K.C. V. TORLAKSON                      17

(“Because of their very potency, inherent powers must be
exercised with restraint and discretion.”).

                      CONCLUSION

   On remand, the district court in its discretion will decide
whether to exercise ancillary jurisdiction over Plaintiffs’
motion for attorneys’ fees.

   We need not address any other arguments raised on
appeal.

   REVERSED and REMANDED.